Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lonnie D. Morris appeals the district court’s order accepting the recommendation of the magistrate judge in part and dismissing his action filed under the Federal Tort Claims Act. We have reviewed the record and agree that Morris failed to comply with the requirements set forth in W. Va.Code Ann. § 55-7B-6 (LexisNexis 2008). Accordingly, we affirm for the reasons stated by the district court. Morris v. United States, No. 3:12-cv-00073-GMG-DJJ, 2012 WL 6048936 (N.D.W.Va. Dec. 5, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*206fore this court and argument would not aid the decisional process.

AFFIRMED.